Citation Nr: 1713831	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-09 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether referral for extraschedular consideration of a higher rating for post-traumatic stress disorder (PTSD) under 38 C.F.R. § 3.321(b) is warranted.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to October 5, 2011.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In December 2008, the agency of original jurisdiction (AOJ) granted service connection for PTSD with an initial rating of 10 percent, effective September 23, 2005.  In March 2013, the RO increased the rating for PTSD from 10 percent to 30 percent, effective February 7, 2011; and to 70 percent, effective October 5, 2011.

In the March 2013 rating decision, the AOJ also granted a TDIU effective as of August 1, 2012, based on a determination of unemployability due to PTSD, as well as meeting the percentage threshold criteria for a schedular TDIU on that date.  The Veteran also met the schedular percentage threshold for a TDIU, based on a 70 percent rating for PTSD, as of October 5, 2011.  It appears that the AOJ assigned August 1, 2012, as the effective date because this was the date on which the rating for prostate cancer and residuals was decreased from 100 to 40 percent.  As he met the schedular criteria for a TDIU as of October 5, 2011, however, the TDIU is also warranted from that date forward.  Therefore, as noted in previous decisions dated December 2014 and February 2016, the Board will focus on the period prior to October 5, 2011.  The Veteran's TDIU claim is part and parcel of his appeal of the rating for PTSD, and entitlement to a TDIU prior to October 5, 2011, remains on appeal because he asserts that he has been unemployable due to PTSD since 2002. 

In December 2014, the Board granted a 50 percent rating for PTSD prior to October 5, 2011, and denied a rating in excess of 70 percent from that date forward.  The Board remanded the issues of service connection for sleep apnea and an entitlement to TDIU prior to October 5, 2011.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) from the Board's determinations regarding the ratings assigned for his PTSD.  In an October 2015 Order, the Court granted a joint motion for remand, vacating the decision and remanding the issue, to the extent that it denied higher ratings.  

In a February 2016 decision, the Board once again denied entitlement to an initial schedular rating in excess of 50 percent for PTSD for the period prior to October 5, 2011 and entitlement to a rating in excess of 70 percent from that date.  Service connection for sleep apnea was also granted; the grant of service connection was a complete grant of the benefits sought in that matter, and it is no longer on appeal.  

The February 2016 Board decision also remanded the issue of whether referral for extraschedular consideration of a higher rating under 38 C.F.R. § 3.321(b) is warranted and once again remanded the issue of entitlement to a TDIU prior to October 5, 2011 for further development.  This has been completed, and these issues have been returned to the Board for further appellate review. 

The Veteran testified at a hearing before a Decision Review Officer (DRO) in February 2011, and at a Board hearing in June 2014; a transcript of each hearing is of record.  The claims file is entirely in VA's electronic processing systems.


FINDINGS OF FACT

1.  All symptoms that result from the Veteran's PTSD whether listed in the schedular criteria or not were considered in the evaluation of his disability; the schedular criteria adequately describe the Veteran's PTSD symptoms, and there is not an exceptional or unusual disability picture in this case.

2.  Prior to October 5, 2011, and exclusive of a 100 percent evaluation for adenocarcinoma of the prostate that was in effect from November 4, 2009, to July 31, 2012, the Veteran's service-connected disabilities included PTSD, evaluated at 50 percent; flatfeet with bunions, bilateral, evaluated as 10 percent disabling; and lacerating scars of the left eyebrow and right corner of the mouth, evaluated as 10 percent disabling, with a combined evaluation of 60 percent for these disabilities.  

3.  The Director, Compensation Service, determined in a June 2015 decision that extraschedular entitlement to TDIU prior to October 5, 2011, is not established.  

4.  The preponderance of the evidence is against a finding that the Veteran was unable to obtain and maintain all forms of gainful employment due to service connected disabilities prior to October 5, 2011. 


CONCLUSIONS OF LAW

1.  Referral for extraschedular consideration of a higher rating for post-traumatic stress disorder is not warranted.  38 C.F.R. §§ 3.321(b), 4.130, Code 9411 (2016).  

2.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities prior to October 5, 2011, have not been met.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

This appeal arises from disagreement with the initial evaluation assigned to the Veteran's PTSD following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the Board observes that the Veteran was provided with VCAA letters in October 2005 and August 2006 that included notice about disability ratings and effective dates prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his PTSD which describe his symptomatology and their effect on the Veteran's employability.  VA medical opinions as to the Veteran's employability are of record.  The most recent of these was obtained at the request of the February 2016 remand, and adequately addresses the concerns raised by the Board at that time.  The Veteran's VA treatment records have also been obtained, as have any pertinent private medical records.  He testified before the Board in June 2014.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Extraschedular Consideration for PTSD

The Board denied entitlement to an initial schedular rating in excess of 50 percent for PTSD for the period prior to October 5, 2011, and also denied entitlement to a rating in excess of 70 percent from that date in the February 2016 decision.  That decision is final.  Therefore, entitlement to an increased rating on a schedular basis will not be revisited.  

Consideration, however, must also be given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  

To determine whether or not an appeal for an increased rating must be referred for extraschedular consideration, two elements must be met.  The Board must first find there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If, and only if, the first element of an exceptional or unusual disability picture is met, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When both of these two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is not inadequate.  The record shows that the Veteran's symptoms in this period included being distrustful and guarded; feelings of detachment and being disconnected; alienation, numbing, isolation, and difficulty with relationships.  He had a flattened affect; anhedonia; difficulty in experiencing pleasure; avoidance of conversations and activities; hyperalertness and hypervigilance; and exaggerated startle response.  The Veteran also had intrusive thoughts; panic attacks; intense psychological distress when reminded of past traumas; flashbacks; and chronic sleep impairment with nightmares relating to active service.  Other symptoms included depression, sadness, anxiety, irritability, anger, rage, racing thoughts, and difficulty in concentrating.  The Veteran also experiences feelings of helplessness, hopelessness, survivor's guilt, fatigue, decreased energy, and decreased interest in activities he had previously enjoyed.  He has experienced increased appetite and weight gain at times.  More recently, the Veteran has experienced memory loss.  These symptoms were described in VA treatment records and Vet Center records dating from 2005 to 2010, a December 2008 VA examination, and the Veteran's statements and testimony. 

The Board notes that most of these symptoms are listed in the diagnostic criteria found in the rating schedule.  See 38 C.F.R. § 4.130, Code 9411.  A few symptoms that are more specific to PTSD such as flashbacks or exaggerated startle response are not found in these criteria.  The Court, however, has held that for the evaluation of psychiatric disabilities, the list of symptoms under the rating criteria are only meant to be examples of symptoms that would warrant the evaluation at each level, but are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the rating schedule at a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan v. Principi, at 444.  In other words, the evaluation of a Veteran's PTSD is based on the severity of the occupational and social impairment that is caused by his symptoms, and is not reliant on the presence or absence of particular symptoms.  The rating criteria allow for as much as a 100 percent rating based on total social and occupational impairment.  See 38 C.F.R. § 4.130, Code 9411.  Given that all symptoms either listed or not listed were considered by the Board in the evaluation of the Veteran's PTSD, and given that up to a 100 percent rating based on the impairment caused by these symptoms is possible, the Board finds that the schedular criteria adequately describe the Veteran's PTSD symptoms, and there is not an exceptional or unusual disability picture in this case.

Because the first element of an exceptional or unusual disability picture has not been met, the Board is not required to address the second element of factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating for PTSD is not warranted. 

TDIU Prior to October 5, 2011

As previously noted, the Veteran's TDIU claim is part and parcel of his appeal of the rating for PTSD, and entitlement to a TDIU prior to October 5, 2011, remains on appeal because he asserts that he has been unemployable due to PTSD since 2002.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  His current claim dates from September 23, 2005, which is also the effective date of the award of service connection for PTSD.  Therefore, entitlement to TDIU from that date until October 5, 2011 must be considered.  

As also noted, a 100 percent schedular rating for adenocarcinoma for the prostate was in effect from November 4, 2009 until July 31, 2012.  This does not necessarily render the claim for TDIU for the period between November 4, 2009 and October 4, 2011 moot as a TDIU rating may still form the basis for assignment of Special Monthly Compensation (SMC).  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The record, however, shows that special monthly compensation under 38 U.S.C.A. § 1114(s) (West 2014) and 38 C.F.R. § 3.350(i) (2016) for a single service connected disability ratable as 100 percent disabling with additional service connected disabilities independently ratable at 60 percent or more was already in effect for that period.  

TDIU may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Exclusive of the 100 percent rating for the adenocarcinoma of the prostate that was assigned from November 4, 2009 to July 31, 2012, from September 23, 2005 to October 5, 2011 the Veteran was service-connected for PTSD, evaluated at 50 percent; flatfeet with bunions, bilateral, evaluated as 10 percent disabling; and lacerating scars of the left eyebrow and right corner of the mouth, evaluated as 10 percent disabling.  He had a combined evaluation of 60 percent for these disabilities.  As such, the threshold percentage requirements for TDIU as set forth under 38 C.F.R. § 4.16(a) were not met. 

A total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disabilities.  Such cases should be submitted to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  

Therefore, the Veteran's case was referred to the Director, Compensation Service who issued an advisory opinion in June 2015.  This opinion noted that the Veteran had retired from work as a Firefighter in 2000.  He submitted a claim for TDIU in October 2012, stating that he had stopped work due to PTSD.  The Director found that medical evidence revealed only a mild to moderate impact on employment due to PTSD.  He concluded that the totality of the evidence does not show that the Veteran's service connected conditions rendered him unemployable under any circumstances prior to October 5, 2011.  The record showed PTSD of mild to moderate severity during this period, with no evidence of preclusion to employability.  The Director concluded that entitlement to extraschedular TDIU prior to October 5, 2011 was not established.  

TDIU may still be awarded if the evidence establishes that the Veteran's service connected disabilities made him unable to obtain and maintain gainful employment.  38 C.F.R. § 4.16(b).  The fact that a veteran is unemployed or has difficulty finding employment does not warrant assignment of a TDIU alone as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  See Van Hoose, 4 Vet. App. at 363. Thus, the central question is "whether the [V]eteran's service connected disabilities alone are of sufficient severity to produce unemployability," and not whether the Veteran could find employment.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363. 

The evidence includes a December 2006 letter from the director of the PTSD program at Veterans Village of San Diego.  The question that was addressed in this letter was whether or not the Veteran met the criteria for PTSD, and whether this was due to his experiences in active service or his experiences post-service as a firefighter.  The director noted that the Veteran had worked for 20 years as a firefighter, from 1981 to 2001.  He said that the Veteran had developed coping skills to enable him to work as a firefighter, including being disengaged and disconnected.  This worked well for him in his professional life, although toward the end of his career it became increasingly difficult to continue working as a firefighter and especially as an emergency medical responder.  The director summarized that the Veteran did have PTSD, but that he had learned to cope with it extremely effectively.  

A March 2008 Vet Center intake examination noted the Veteran's 20-year work history as a firefighter.  He expressed a wish that he could have worked for five more years but he had instead taken a medical retirement.  He was a high school graduate with some college courses and advanced training in firefighting and paramedic duties.  After retirement, the Veteran was noted to have used cocaine from 2001 to 2005, and he experienced some homelessness, but he had been clean and sober from July 2005.  The Veteran could not imagine returning to work, and had not been able to return to work.  He did do some volunteer work at the Veterans Village.  The examination report listed his employment status as retired. 

The Veteran was afforded a VA examination in December 2008.  Following service, the Veteran had worked for the post office for several years; afterwards he worked as a civilian for the Navy for approximately four years.  This was followed by his 20 years of employment as a firefighter.  After 20 years, the Veteran stated he took early retirement due to feeling stressed and tired.  He had experienced a period of drug abuse and homelessness, but had been sober since July 2005.  The examiner opined that currently, the Veteran's PTSD symptoms were transient and mild, and that decreased work efficiency and ability to perform occupational tasks only come about during significant stress.  

A retrospective opinion as to the Veteran's employability was obtained from a VA examiner in May 2015.  An addendum is also dated May 2015.  After a review of his electronic claims file, the Veteran was noted to have had three years of college, followed by four years of work as a postal clerk, four years as a dispersion clerk, and 20 years as a firefighter before retiring in 2002.  Currently he was actively involved in AA and did volunteer work at Veterans Village.  He was noted to be satisfied with his stable environment and finances.  The examiner opined that the Veteran's PTSD either acting alone or together with other service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation at any point prior to October 5, 2011.  The rationale for his opinion was based in part on the Veteran's ability to have previously worked a stable job for 20 years.  

After the February 2016 Board remand noted that the Veteran's ability to be employed prior to 2001 did not have a bearing on his ability to be employed from 2005 to 2011, the claims file was returned to the examiner who authored the May 2015 opinion.  On this occasion, the examiner continued to opine in a July 2016 report that it was unlikely the Veteran's PTSD rendered him unable to work during the period between his 2002 retirement and October 5, 2011.  She noted that although PTSD may have made it difficult for him to have continued work as a firefighter or in other high intensity environments, he would have likely been able to function fairly well in a slower paced, less stressful environment such as an office job or desk job.  No further determination could be made without a resort to mere speculation.  

Scores on the Global Assessment of Functioning (GAF) assigned during this period include a 60 in July 2007; 65 in December 2008; and a 50 in July 2009.  

A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (DSM), 32 (4th Ed.) (1994) (DSM-IV). 

After a review of the evidence, the Board finds that it agrees with the decision of the Director, Compensation Service, and that the Veteran's service-connected PTSD and other disabilities did not preclude him from all forms of gainful employment prior to October 5, 2011.  The evidence strongly suggests that the Veteran was unable to continue work in the stressful environment of a firefighter beyond his retirement, the date of which has been placed sometime between 2000 and 2002.  Every medical professional, however, who offered an opinion on the matter found that the Veteran remained capable of employment prior to October 5, 2011.  

For example, the director of Veterans Village noted that the Veteran had learned to cope with his PTSD extremely effectively in his December 2006 letter.  The March 2008 Vet Center assessment states that the Veteran had been unable to return to work, but it appears from the context that this was a reference to his previous job as a firefighter.  The December 2008 examiner noted only decreased work efficiency and ability to perform occupational tasks only about during significant stress.  The July 2016 retrospective opinion found it likely the Veteran would have been able to continue working in a less stressful environment, and the Board notes that the Veteran had job experience in less stressful occupations prior to becoming a firefighter.  The GAF scores from this period do not equate to unemployability, but indicate no more than mild to moderate occupational difficulty.  The score of 50 is noted, and the explanation of scores in that range includes the phrase "unable to keep a job," but 50 is at the very top of that range, and is well above the range of 31 to 40 in which one is "unable to work".  Furthermore, GAF is but one factor in determining disability, and it must be considered in light of the opinions from this period indicating the Veteran was capable of employment.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  The preponderance of the evidence indicates that the Veteran was not unable to obtain and maintain all forms of gainful employment due to service connected disabilities prior to October 5, 2011, and TDIU is not warranted.  


ORDER

Referral for extraschedular consideration of a higher rating for post-traumatic stress disorder under 38 C.F.R. § 3.321(b) is not warranted; the appeal is denied.

Entitlement to a total disability rating based on individual unemployability due to service connected disabilities prior to October 5, 2011 is denied. 




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


